         Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 1 of 18




                       UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                    :
                                             :
         v.                                  : No. 21-cr-117 (KBJ)
                                             :
ALEX HARKRIDER,                              :
     Defendant.                              :


                 GOVERNMENT’S OPPOSITION TO DEFENDANT’S
                  MOTION TO REVOKE ORDER OF DETENTION

       The United States of America respectfully submits this memorandum in opposition to

Defendant Alex Harkrider’s request for pretrial release. Defendant Harkrider has been indicted on

eight counts arising from his participation in the violent attack on the United States Capitol on

January 6, 2021. The factors outlined in 18 U.S.C. § 3142(g) strongly favor detention, and there

is no condition or combination of conditions that will adequately protect the community and ensure

the defendant’s future presence in court. Accordingly, Defendant Harkrider should be detained

pending trial.

 I.      FACTUAL BACKGROUND

         A.      Procedural History

       On February 12, 2021, Defendant Harkrider was indicted by a federal grand jury for his

role in the attack on the United States Capitol on January 6, 2021. The indictment charged five

felonies and three misdemeanors arising from Defendant Harkrider’s actions in the Capitol on

January 6, 2021, including violations of 18 U.S.C. §§ 231(a)(3) and 1512(c)(2). Counts Six and

Eight of the indictment allege that Defendant Harkrider entered and remained, and engaged in

disorderly and disruptive conduct, in a restricted building or grounds while carrying a deadly and

                                                1
         Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 2 of 18




dangerous weapon, namely a tomahawk axe, in violation of 18 U.S.C. § 1752(a)(1) and (b)(1)(A)

and 18 U.S.C. § 1752(a)(2) and (b)(1)(A). Count Ten, alleges that Defendant Harkrider “did carry

and have readily accessible, a dangerous weapon, that is a tomahawk axe, on the United States

Capitol Grounds” in violation of 40 U.S.C. § 5104(e)(1)(A)(i).

       On January 22, 2021, the government presented evidence and argued for the defendant’s

detention before a U.S. Magistrate Judge in the Eastern District of Texas. The government argued

that detention was authorized in this case because, as explained below, Defendant Harkrider had

committed felonies that involve a dangerous and deadly weapon (a tomahawk axe), and there are

serious risks that he will flee and obstruct or attempt to obstruct justice. The government further

argued that the defendant poses an ongoing danger to the community that no conditions of pretrial

release can mitigate. See 18 U.S.C. § 1342(f)(E), (f)(2)(A), (f)(2)(B), (g)(4). The Magistrate Judge

agreed and ordered that Defendant Harkrider be detained, finding there were no conditions

               that would reasonably assure the safety of the community or Mr.
               Harkrider's appearance. Specifically, as to this Defendant, there are
               text communications discussing bringing firearms to the Capitol.
               Mr. Harkrider did, in fact, bring a weapon into the Capitol, although
               not a firearm. There is video evidence showing him trying to and
               successfully getting into the Capitol. In addition to the instant
               offense, I am concerned about his mental health history and his past
               issues with alcohol consumption. . . . But for all of these reasons,
               Mr. Harkrider is going to be detained pending trial.

See Transcript of Detention Hearing at 74-75.

        B.      Factual Background

       Defendant Harkrider’s travel to Washington, D.C., was part of a pre-planned, coordinated

act, in which he and his co-defendant, Ryan Nichols, prepared for violence, transported and carried

weapons, and discussed going to the Capitol on January 6, 2021. As set forth below, the evidence

demonstrates that Defendant Harkrider’s actions were not those of a mere follower nor a peaceful
                                                 2
            Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 3 of 18




protestor.

       Although the defense claims that Defendant Harkrider “did not engage in prior planning,”

(Mot. at 10), in fact, Defendant Harkrider and Co-defendant Ryan Nichols exchanged text

messages leading up to January 6, 2021, discussing their excitement at engaging in an “actual

battle” in D.C. and preparing their weapons for the trip. For example, on January 3, 2021, Co-

Defendant Nichols and Defendant Harkrider texted:

       Nichols: I’ve got goodies for the trip. 1
       Nichols: Goodies you’ve requested before but never got..
       Harkrider: [GIF file that says “Take acid and see reality.”]
       Harkrider: Could it be?! Haha
       Nichols: Still some other stuff we have to talk about before we leave
       Nichols: The Line in the sand
       Nichols: Dad and I are building a gun container in the truck today
       Nichols: Just know I have intel that Washington will be a warzone
       Nichols: Big possibility that actual battle goes down
       Harkrider: I’m looking forward to it
       Nichols: I know how to get guns legally into DC now
       Nichols: It’s called transporting
       Harkrider: I’ll bring every freedom blaster I own then
       Harkrider: We’re stopping in Kentucky on the way for those plate carrier too right?
       Nichols: Do you have any 10 round mags for an AR?

(emphasis added). As testified to at the preliminary hearing, “freedom blaster” is a slang term for

firearms.

       Defendant Harkrider and Co-defendant Nichols then traveled together to Washington, D.C.



1
  The government’s review of Defendant Harkrider and Co-defendant Nichols’ cellular telephones
remains ongoing. On December 31, 2020, Co-defendant Nichols sent Defendant Harkrider a
photograph of body armor and pricing, stating that the body armor would protect against various
bullets. Likewise, on January 1, 2021, Co-defendant Nichols sent Defendant Harkrider several
messages including “We’re going to need first aid kits and tourniquets,”; “I need to speak with
you in person”; “Everything is ok. Just need to gameplan lol”; “We need to speak in person lol”;
“what I’m about to relay can’t be done over the phone.” Defendant Harkrider did not eschew or
reject these messages nor did he inquire as to why a “peaceful protest” would require first aid kits,
tourniquets, body armor, or the transportation of firearms.
                                                 3
         Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 4 of 18




As discussed in the text thread detailed above and at the preliminary hearing, Co-defendant Nichols

and his father had prepared a gun container for the truck that Co-defendant Nichols and Defendant

Harkrider traveled to D.C. in, and the weapons box was not empty. Rather, as Defendant Harkrider

admitted to law enforcement, Defendant Harkrider brought a 9 millimeter CZ pistol and a lever-

action .30-30 rifle with him on the trip, although he claimed to have left them in the truck when he

went to the Capitol because he knew that he should not take firearms to the Capitol area.

        Having arrived in Arlington, Virginia by January 5, 2021, Defendant Harkrider and Co-

defendant Nichols did not settle in for the evening to rest up for a “peaceful protest” the next day.

Rather, they headed into downtown Washington, D.C., looking for a confrontation. In videos

captured by Co-defendant Nichols and others, Co-defendant Nichols and Defendant Harkrider are

walking through Washington, D.C. with a group of people. At one point, Co-defendant Nichols

yells out, “Those people in fucking Capitol building are our enemy.” In another video, Defendant

Harkrider, wearing a sweatshirt that says “Marine. Noun. A person who kills shit you can’t,” is

observed walking with Co-defendant Nichols and the group of people. A voice, believed to be

Defendant Harkrider’s, is heard saying “there’s gonna be a fucking war tomorrow.”

        Later in the evening, Co-defendant Nichols and Defendant Harkrider are observed walking

with a group of individuals confronting Metropolitan Police Department (“MPD”) officers near

Black Lives Matter Plaza. At one point, Co-defendant Nichols begins screaming at MPD officers

that:

               We had your fucking back but we ain’t got your back no more!
               We’re the business owners! We’re the veterans! We’re the veterans
               and business owners! We had your back! But we ain’t got your back
               no more! We don’t got your back no more! Because you don’t got
               our back! So we had your back until you didn’t have ours! And so
               now you don’t have ours! So now, I’m a marine and we got other
               marines around here! We ain’t got your back no more! You better
                                                 4
         Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 5 of 18




               have our back and you better have our back or we’re gonna fucking
               show you! Heads will fucking roll! We will not be told ‘no’ any
               longer!

       Defendant Harkrider did not disavow Co-defendant’s Nichols words. Rather, on the day

of January 6, 2021, Defendant Harkrider and Co-defendant Nichols prepared for a violent

confrontation. Defendant Harkrider dressed in tactical gear, wearing a plate carrier equipped with

one ballistic plate inserted into the carrier, as alluded to in the earlier text messages, and armed

himself with a tomahawk axe. Co-defendant Nichols, too, armed himself for battle at the Capitol,

wearing a ballistic plate carrier and carrying a crowbar.

       As they had discussed previously, Defendant Harkrider was looking forward to a battle and

had prepared for what Co-defendant Nichols characterized as a war zone. His actions that day

were documented throughout social media, which captured Defendant Harkrider pushing his way

into the Capitol and out on to a balcony above the rioters. Some of the social media shots were

from others, some were from Defendant Harkrider and Co-defendant Nichols themselves, boasting

of their attack on the Capitol and the democratic process.

       In a video of January 6, 2021, that was introduced at the preliminary hearing, Defendant

Harkrider can be seen pushing his way to the front of the crowd at an entrance to the Capitol where

rioters are fighting with law enforcement officers. Contrary to the defense argument, Defendant

Harkrider is not merely standing toward the back of the crowd or getting pushed around, rather

Defendant Harkrider marches decidedly forward through the crowd, with Co-defendant Nichols

behind him, to the front lines at an entrance of the Capitol.

       Defendant Harkrider is an active participant in assisting with the push to get in the Capitol

and to breach the law enforcement lines and at one point, appears to wave the rest of the crowd

forward in their efforts to heave their masses against the police line. Later in the video, a
                                                  5
         Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 6 of 18




screenshot of which is depicted below, Defendant Harkrider can be seen in the center of the shot

with a blue hat, khaki coat and holding a canister of OC or pepper spray above his head. Defendant

Harkrider is with a large crowd of people toward the front line, pushing into the Capitol on the

lower West Terrace where law enforcement is trying to maintain a line to prevent entry into the

Capitol. In the moments preceding Defendant Harkrider’s passing of the OC canister to those in

front of him who are directly engaging with law enforcement, other individuals can be seen

throwing projectiles, shoving riot shields, and striking, swinging, and kicking at law enforcement.

Defendant Harkrider makes no effort to retreat or descend down the stairs away from the Capitol

entrance and the assaults on law enforcement.




       In another screenshot, Defendant Harkrider can be seen with his co-defendant standing on

a window ledge on the lower West Terrace as his co-defendant incites the crowd with a bullhorn,

calling for rioters to get their weapons. A smashed Capitol window is behind them and it is

possible to see the tomahawk axe visible from Defendant Harkrider’s jacket. Defendant Harkrider


                                                6
         Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 7 of 18




admitted he had climbed through a broken window to get into the Capitol and was therefore clearly

aware that his presence in the building not only unlawful but the result of violent, hostile action.

Again, this shows that Defendant Harkrider was ready and willing to not only assist the other

individuals storming the Capitol, but to take a visible and active role in leading the charge.




       Later on, Defendant Harkrider actually enters the Capitol building through that same
window. As the violence rages, Defendant Harkrider can be seen in the window encouraging the
violent rioters as he pumps his fists in the air. He can be seen here making a throat slashing gesture




                                                  7
         Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 8 of 18




to the cheering crowd:




A snapchat image believed to have been posted by Defendant Harkrider shows him inside the
Capitol and continuing his violent rhetoric:




       The evidence shows a man who was confident in his decisions and was not dismayed or

deterred by the scenes of violence and destruction around him. The evidence does not show a

confused follower, but an active participant ready for violence. Indeed, the photographs show a

                                               8
         Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 9 of 18




man who was encouraging and inciting further violence and insurrections.

       On January 7, 2021, Defendant Harkrider returned to Texas. From January 6, 2021,

through January 18, 2021, Defendant Harkrider did not express any remorse for his actions or the

events at the Capitol. Instead, he made light of his actions and intimated he knew he was being

sought by law enforcement. For example, on January 7, 2021, Defendant Harkrider engaged in

the following text message exchange with another individual:

       [Individual 1]: Alex, you all good bud?
       Harkride: Yeah
       [Individual 1]: Glad to hear it.
       Harkrider: Who’s y’alls favorite domestic terrorists [laughing face emoji].

On January 9, 2021, Defendant Harkrider and another contact exchanged messages:

       [Individual 2]: You make it back home?
       Harkrider: Yeah I'm back. Been in Shreveport with my mom hiding out haha.

Also on January 9, 2021, Defendant Harkrider, using his Facebook account, made the following

comments using his Facebook account: “treasonous piece of shit, pedo pence,” and, “The

American people’s freedom of speech has been compromised. This is only the beginning. Fuck

the Democratic Party and fuck the Republican Party. I stand with the constitutional party.”

       A search warrant on Defendant Harkrider’s residence and arrest warrant were executed on

January 18, 2021. A search of the house revealed the tomahawk axe, which appears to be same

axe as he carried with him on January 6th, as pictured below. Also collected was a table leg that

Defendant Harkrider admitted to taking from the Capitol.




                                                9
         Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 10 of 18




       Once Defendant Harkrider was arrested on January 18, 2021, he gave a statement to the
Federal Bureau of Investigation (“FBI”). In it, he admitted to travelling to the Capitol, entering the
building through a broken window, transporting firearms, and carrying a weapon on Capitol
grounds. While he ultimately admitted to several transgressions after initial denials, throughout
the interview he attempted to minimize his actions. For example, he claimed that he never touched
or handled an OC canister, despite clear photo evidence to the contrary.




                                                 10
           Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 11 of 18




                                              ARGUMENT

    A. Basis for Review and Legal Standard

           The Court may proceed as best enables it to resolve the question posed: whether any condition

    or combination of conditions will reasonably assure the appearance of the person as required and the

    safety of any other person and the community? As the legislative history of the 1984 Bail Reform

    Act amendments shows:

                   [T]he language referring to the safety of the community refers to the
                   danger that the defendant might engage in criminal activity to the
                   detriment of the community. The committee intends that the concern
                   about safety be given a broader construction than merely danger of
                   harm involving violence. . . .

    See S.Rep. No. 225, 98th Cong., 2d Sess. 307, reprinted in 1984 U.S. Code Cong. & Ad. News 3182,

    3195-3196. 2

          Defendant is subject to detention pursuant to 18 U.S.C. § 3142(f)(1)(E) because he possessed


2
 To that end, it is worthwhile recalling Congress’ intent in 1984 when it enacted the current version
of the Bail Reform Act:

                    Many of the changes in the Bail Reform Act reflect the . . .
                    determination that Federal bail laws must . . . give the courts
                    adequate authority to make release decisions that give appropriate
                    recognition to the danger a person may pose to others if released.
                    . . . The constraints of the Bail Reform Act fail to grant the Courts
                    the authority to impose conditions of release geared toward
                    assuring community safety, or the authority to deny release to
                    those defendants who pose an especially grave risk to the safety
                    of the community. . . . This broad base of support for giving
                    judges the authority to weigh risks to community safety in pretrial
                    release decisions is a reflection of the deep public concern, which
                    the Committee shares, about the growing problem of crimes
                    committed by persons on release.

    See S.Rep. No. 225, 98th Cong., 2d Sess. 307, reprinted in 1984 U.S. Code Cong. & Ad. News
    3182, 3486-3487(emphasis added).

                                                     11
           Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 12 of 18




    a dangerous weapon when he committed his crimes at the Capitol on January 6, 2021. 3 In

    determining whether the defendant should be detained, the Court must consider the following factors:

    (1) the nature and circumstances of the offense charged; (2) the weight of the evidence against the

    defendant; (3) the history and characteristics of the defendant; and (4) the nature and seriousness of

    the danger to any person or the community that would be posed by the defendant’s release. See 18

    U.S.C. § 3142(g). In this case, there are no condition or combination of conditions that will reasonably

    assure the safety of the community if the defendant is released, and the government argues he must

    be held pending disposition in this matter.

    B. The Bail Reform Act Factors Strongly Support Detention
          As the Government argued at the detention hearing, and as the Magistrate Judge held, there is

no condition or combination of conditions that will reasonably assure the safety of any other person

and the community should the defendant be released, nor any assurance that the defendant will not

flee from prosecution or obstruct judicial proceedings if released. An analysis of the § 3142(g) factors

supports that argument.

      1. The Nature and Circumstances of the Offense Charged

          A key factor to be considered when assessing the adequacy of release conditions is “the



3
 The tomahawk axe carried by the defendant clearly qualifies as an inherently “dangerous weapon” for
purposes of 18 U.S.C. § 3142(f)(1)(E). See United States v. Chansley. No. 21-CR-3, mem. op. at 13-14
(D.D.C. Mar. 8, 2021) (adopting definition of “dangerous weapon” under 18 U.S.C. §§ 111 and 113 in
bond-review ruling, and holding a dangerous weapon is “an object that is either inherently dangerous or is
used in a way that is likely to endanger life or to inflict great bodily harm” and that knives are inherently
dangerous); see also U.S. Sentencing Guidelines Manual § 1B1.1, appl. n. 1.E (2018) (defining
“dangerous weapon,” in part, as “(i) an instrument capable of inflicting death or serious bodily
injury; or (ii) an object that is not an instrument capable of inflicting death or serious bodily injury
but . . . closely resembles such an instrument”). Further, the defendant’s claim that he carried the
tomahawk knife because of a perceived threat by Antifa or Black Lives Matter protestors, shows
he was prepared to “use[] [it] in a way that was likely to endanger life or inflict great bodily harm”
if he needed to defend himself at or inside the Capitol.
                                                     12
        Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 13 of 18




nature and circumstances of the crime charged.” In evaluating this prong, Defendant Harkrider cites

the factors as outlined in United States v. Chrestman, 21-mj-218 (BAH), 2021 WL 765662, at 7-9

(D.D.C. Feb. 26, 2021), which consider whether the defendant (1) has been charged with felony or

misdemeanor offenses; (2) engaged in prior planning before arriving at the Capitol; (3) carried or

used a dangerous weapon during the riot; (4) coordinated with other participants before, during, or

after the riot; or (5) assumed a formal or informal leadership role in the assault by encouraging other

rioters’ misconduct; and (6) the nature of the defendant’s words and movements during the riot,

including whether the defendant damaged federal property, threatened or confronted law

enforcement, or celebrated efforts to disrupt the certification of the Electoral College vote. Id. In

this case, the defendant has been charged with multiple felony offenses, and every other factor is

met.

       Indeed, the five felony offenses and three misdemeanor crimes charged in the indictment

involve the Defendant’s active, purposeful, and armed participation in an insurrection attempting to

stop the historically peaceful transition of power and regular functioning of the United States

Government. In United States v. Munchel, the D.C. Circuit addressed various factual considerations

around the events of January 6th as they relate to pretrial detention. One consideration the Court

focused on was whether the defendant was “involved in planning or coordinating the activities.” No.

21-3010, 2021 WL 1149196, at *8 (D.C. Cir. Mar. 26, 2021).           Here, the defendant and his co-

defendant coordinated and planned to come to Washington, D.C., with firearms, a crowbar, and a

tomahawk axe, apparently stopping along the way to secure ballistic vests. In advance of their travel,

Defendant Harkrider expressed excitement at preparing for an “actual battle” and a “warzone” and

bringing every “freedom blaster” that he owned. After arriving in the Washington, D.C., area, the

defendant did not merely stay overnight in a hotel in Virginia; rather, he and his co-defendant set
                                                 13
         Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 14 of 18




out toward Black Lives Matter Plaza in Washington, D.C., where they joined a roaming group that

began antagonizing and physically confronting law enforcement.

       The next day, as described above, Defendant Harkrider, wearing a ballistic vest and carrying

a tomahawk axe, marched through the crowd up to an entrance of the Capitol and pushed with others

in the crowd against the law enforcement protecting the capitol. Amidst the violence surrounding

him, the defendant did not retreat or walk away, rather, with the intent to interfere with the Electoral

Vote certification, 4 he violently defied law enforcement officers, passed an OC spray container,

climbed through a broken window, incited the crowd of fellow rioters, entered the Capitol, and took

an item that did not belong to him as a trophy of his criminal activity. The nature and circumstances

of the charged offenses strongly favors his detention.

    2. The Weight of the Evidence Against the Defendant

       The evidence against the defendant is overwhelming. The defendant’s violent confrontation

with law enforcement and entry into the Capitol is well-documented and jarring to watch. In addition

to the video described in this opposition, Defendant Harkrider and his co-defendant posed for

numerous photographs together atop the Capitol, celebrating their entry into the Capitol and boasting

on social media. A review of Defendant Harkrider’s text messages also provides evidence of his

intent to engage in violence when traveling to Washington, D.C., and he admitted to law enforcement

that he had transported firearms to Washington, D.C., had carried a tomahawk axe with him

throughout the day, and that he entered the Capitol. Moreover, a piece of furniture from the Capitol

was recovered on his nightstand.



4
 Notably, “the threat [to an individual or the community] need not be of physical violence, and
may extend to ‘non-physical harms such as corrupting a union.’” Munchel, 2021 WL 1149196,
at *7 (quoting United States v. King, 849 F.2d 485, 487 n.2 (11th Cir. 1988)).
                                                 14
        Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 15 of 18




   3. The History and Characteristics of the Defendant

       The offenses committed by the defendant illuminate characteristics inconsistent with a

person who could follow orders given by this Court, or indeed, any branch of the federal

government, and wholly inconsistent with the oath he took as a member of the U.S. military. The

defendant has espoused disbelief in the outcome of the 2020 Presidential election and violently

acted on that belief. There is no indication that his views have changed or that he would not resort

to violence again in furtherance of his beliefs. The defendant clearly defied the orders of law

enforcement officers who were trying to restore order at the Capitol, and indeed escalated the chaos

and danger those members of law enforcement. When faced with the decision whether or not to

obey law enforcement, the defendant chose to defy them, pressing ahead into the Capitol, and

cannot be trusted to follow orders of this Court as a result. Given his participation in the

obstruction of the normal functioning of the government, and his disbelief in the legitimacy of the

current United States government, there is no guarantee that the defendant will obey any pretrial

release conditions. In addition, the defendant suffers from PTSD, has expressed suicidal ideations

not only to law enforcement but to others in the past, and based on his text messages and other

information, appears that are concerns about abusive substances.

   4. The Nature and Seriousness of the Danger to Any Person or the Community

       Finally, the fourth factor, the nature and seriousness of any danger to the community,

strongly favors detention. The defendant was an active participant in the violent storming of the

Capitol. He engaged in pre-planning and armed himself with a tomahawk axe in advance of the

riot. He also at some point possessed OC spray, which he passed on for other members of the mob

around him to use. Moreover, by his own words, he has access to firearms and has expressed

willingness to use them. Employment conditions, travel restrictions, and a reporting requirement
                                                15
         Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 16 of 18




will not mitigate the future danger that he poses.

        Finally, Defendant Harkrider made additional posts on Facebook after January 6

indicating that “this is only the beginning,” intimating intent of future threats and violence.   In

the Circuit’s view, “those who actually assaulted police officers and broke through windows,

doors, and barricades, and those who aided, conspired with, planned, or coordinated such actions,

are in a different category of dangerousness than those who cheered on the violence or entered

the Capitol after others cleared the way.” Munchel, 2021 WL 1149196, at *8. The defendant’s

conduct reflects the Circuit’s articulated category of dangerousness that weighs in favor of

pretrial detention.




                                                 16
        Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 17 of 18




       An analysis of the factors under 18 U.S.C. § 3142(g) demonstrates that Defendant

Harkrider should remain detained pending trial. As a result, the government respectfully opposes

the defendant’s motion to revoke the order of detention.


                                      Respectfully submitted,

                                      CHANNING PHILLIPS
                                      ACTING UNITED STATES ATTORNEY
                                      D.C. Bar Number 415793


                                       /s/Brittany Keil
                                      BRITTANY KEIL
                                      Assistant United States Attorney
                                      D.C. Bar Number 500054
                                      U.S. Attorney’s Office
                                      555 4th Street NW, Room 11-824D
                                      Washington, D.C. 20530
                                      202-252-7763
                                      Brittany.Keil@usdoj.gov


                                     /s/ Danielle Rosborough
                                     DANIELLE ROSBOROUGH
                                     D.C. Bar No. 1016234
                                     Trial Attorney, National Security Division
                                     United States Department of Justice
                                     950 Pennsylvania Avenue NW
                                     Washington, D.C. 20004
                                     202-514-0073
                                     Danielle.Rosborough@usdoj.gov




                                               17
        Case 1:21-cr-00117-TFH Document 29 Filed 04/09/21 Page 18 of 18




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing opposition to the motion for release has been

served upon defense counsel, Kira West, by email and ECF/PACER notification, on this day,

April 9, 2021.


                                        /s/Brittany Keil
                                      BRITTANY KEIL
                                      Assistant United States Attorney




                                               18
